qe

|

à CLAUSE SOCIALE 2/2
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
GARANTIE 23/03

Entre :

1) La communauté locale du Groupement Ndeke dont la liste des composantes est
reprise en annexe O1,

située dans :
le Secteur de Ngombe Doko,
le Territoire de Lisala,
le District de Mongala,
la Province de l’Equateur,
en République Démocratique du Congo,

Représentée par : Mrs (')

Chef de Groupement
Monsieur Mokpange Alphonse (empêché)

Capitas (Chefs de localité), Notables et Chefs de Terre (Nkumus)

Monsieur Mopolo Engongo, Chef de Terre à Mabela
Monsieur Mbambo Mondole, Capita à Ngomba
Monsieur Kuma lbula, notable à Marié À
Monsieur Nguma Monbenga Cesar, notable à Marié À
Monsieur Mondengele Ndobo, Chef de Terre à Marié B

Monsieur Kuma Ngboko, notable à Capsa
Monsieur Mogala Enzinga, notable à Capsa
Monsieur Manzela Ndomba, Capita à Bodobu
Monsieur Ngbesu Kuma, Capita à Epate
Monsieur Enzingele Ambunga, Capita à Mabela Nzili
Monsieur Pela Emengo, Capita à Bopimbwa
Monsieur Libuta Ndombo, notable à Ndeke Bodobu
Monsieur Ngonzili Afumba, Capita à Ndeke Ndombe
Monsieur Eyanga KoKo, notable à Ndeke Bonguma
Monsieur Mbembo Mondonga, notable à Ndeke Mokabi
Monsieur Enzingele Mosidi, Capita à Mabela Lisala
Madame Bose Henriette, conseillère à Mabela Lisala

(représentante du genre)

Noms et qualité

Y
Fe -

}

3

Membres du Comité de Négociation

Monsieur Egbango Ngonde à Ndombe 4 eo
Monsieur Monzanga Moninga à Bopimbwa
Monsieur Ndombo Masimo à Bodobu
Monsieur Esimbo Mombongo à Mabela
Monsieur Efonga Makpendu à Mabela
Monsieur Ngdmbo Mele à Mabela
Monsieur Emely:Kuma à Ndeke Mokabi
Monsieur Lungu-Mokombo à Marie À
Monsieur Angbalu Ngele à Marie B
Monsieur Lindolo Tsibula à Bonguma
Monsieur Masolo Nzoli à Epate
Monsieur Esimbo Mokobe à Ngomba
Monsieur Lindo Mongbongo à Mondongo

La Communauté Ndeke déclare le 2 août 2011 qu’il n’y a pas de peuples
autochtones dans son Groupement.

et ci-après dénommée « la communauté locale», d’une part ;
et

2) La Société de Développement Forestier, en sigle SODEFOR, immatriculée au
registre de commerce sous Le numéro 32414-Kin, ayant son siège au n°2165, avenue
des Poids Lourds, commune de La Gombé, ville de Kinshasa, en République
Démocratique du Congo, représentée par Mr José Albano Maïa Trindade, ci-après
dénommée « le concessionnaire forestier », d’autre part; qui a donné délégation
de signature à Monsieur Richard Garrigue, Responsable de la Certification annexe
02.

Etant préalablement entendu que :

-_ la société

est titulaire du titre forestier (?), figurant en annexe 3, n° 23/03. du 4 avril
2003, en application de l'arrêté n° 023/CAB/MIN/AFF-ET/2003 du 4 avril 2003,

+ jugé convertible en contrat de concession forestière, comme notifié par lettre,
figurant en annexe 4, n°4866/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008
et couvrant une superficie de 170 000 hectares dont 99 002 hectares utiles ;
surfaces attestée par la DIAF, anciennement SPIAF annexe 5.

-_ la communauté locale est riveraine de La concession forestière concernée; ce:
forêts sont situées au nord du fleuve Congo cf: cartes localisation de

\ ’
() Garantie d'Approvisionnement du Lettre d'intention À]
È 2

à
Garantie d’Approvisionnement et Carte de positionnement de la Garantie et
figurant en annexe 6.

Î La communauté locale y jouit traditionnellement de droits coutumiers ainsi
$ qu’en atteste l'étude socio-économique.

Î - les limites de la partie de la concession forestière concernée par le présent
L contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport aux terroirs de la communauté locale.
Cette partie de la concession forme un triangle délimité au sud par la route
nationale reliant Lisala à Gemena, à l’ouest selon une ligne nord sud partant
du confluent Mokabi/Lema jusqu’à la route Lisala-Gemena en suivant Le cours
; de la rivière Mokabi sur une première partie puis de la rivière Beli sur la
; dernière partie par une ligne reliant la rivière Lema et la rivière Sambo, et à
| l’est par la route Boguma-Bogombo, (Carte des Groupements en annexe 7) et
sont consignées dans Le plan de gestion, et dans Le plan d'aménagement de la
concession au moment de son approbation ;

-__ ILexiste toutefois un litige sur la limite Ouest séparant Le groupement Ndeke du
Groupement Bwela.

ILa été décidé de mettre en place une équipe composée de deux personnes de
chaque groupement, de deux personnes de l'administration (environnement),
et, fournis par Sodefor, d’un chef d’équipe, d’un opérateur GPS et de
machetteurs afin de tracer (layon avec peinture) la limite définie d’un commun
accord entre les deux groupements.

ds SE RAR

En tout état de cause, les assiettes annuelles de coupe concernées par la
présente clause sociale ne sont pas situées dans la zone litigieuse.

-_ Toutefois cette zone a été exploitée antérieurement. S’il s'avérait que des
? tiges aient été exploitées dans le groupement Ndeke et que ce soit le
groupement Bwela qui ait bénéficié des redevances, Sodefor créditerait Le fond
de développement Ndeke d’un montant correspondant aux redevances au m’,
telles que fixées dans la présente clause sociale.

= Mr. LIETE EKRIKITI EKUMETE, Chef de Division, matricule 418 754 (3),
Administrateur de Territoire, assiste à la signature du présent accord en qualité
de témoin et garant de la bonne application du présent contrat.

Y

€) Noms, n° matricule et grade

Q>

IL EST CONVENU CE QUI SUIT :

Chapitre 1°": Des dispositions générales

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat
de concession forestière.

IL a pour objet principal, conformément à l’article 13 de annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d'exploitation des produits forestiers et de cahier des
charges y afférent, d'organiser la mise en œuvre dés engagements du
concessionnaire forestier relatifs à La réalisation des infrastructures socio-
économiques et services sociaux au profit de La communauté locale.

IL vise aussi à: régler les rapports entre Les parties en'te qui concerne la
gestion de la concession forestière.

Article 2 :

Pendant La période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, et
se rapporte aux quatre premières assiettes annuelles de coupe, conformément à
l'article 1 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années, comme l'indique
l'article 17 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et
se rapporte à un nouveau {*) bloc de cinq assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier
une quelconque clause du présent accord.

(En effet, tous les cinq ans, le concessionnaire passe à un nouveau bloc d'exploitation de cinq assiettes
annuelles de coupe et un nouvel accord est établi qui vient actualiser:le cahier des charge.

Chapitre 2 : Obligations des parties

Section 1° : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière d’infrastructures économiques et des services sociaux portent
spécialement sur (i) la construction, l’aménagement des routes ; (ii) la réfection,
l'équipement des installations hospitalières et scolaires ; (ii) les facilités en
matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu
des réunions de négociation en annexe 8), à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation
des infrastructures socio-économiques ci-après :

- Construction, aménagement des routes :
La Communauté n’a pas prévu de route de désenclavement.

-__ Réfection, équipement des installations hospitalières et scolaires :
Fourniture de

3 000 tôles BG 32
32 moules à briques
Afin de procéder eux-mêmes à la construction d’écoles

- Facilités en matière de transport des personnes et des biens :

En ce qui concerne l’embarquement sur les pontons Sodefor, un certain
nombre de règles sont applicables et acceptées par la communauté locale :

Pour respecter des impératifs de sécurité et les contrats souscrits auprès des
compagnies d’assurance, ce nombre est limité à 15 personnes par ponton.
Chaque personne est autorisée à embarquer avec un maximum de cinq sacs.
Ce chiffre correspond aux biens (produits vivriers ou autres) nécessaires à
une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au
chef de chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les
modalités suivantes :

Passagers de priorité 1 : Les travailleurs du concessionnaire forestier ou l

membres de leur famille

ñ

LE

7

s_

| TT +
Passagers de priorité 2 : les ayants droits coutumiers, ou un membre de leur
famille, avec lesquels le concessionnaire forestier a signé une convention.

Passagers de priorité 3: les personnes des Groupements dans lesquels
Sodefor travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois
catégories précédentes

- Autres :

(

\

à
1 ps

Article 5 :

Comme indiqué à l’article 3 de l’annexe 2 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexe 9 des informations plus détaillées
se rapportant aux. engagements prévus à l’article 4. du ‘présent accord et
concernant : 1) Les plans et spécifications des infrastructures, 2) Leur localisation et
la désignation des bénéficiaires, 3) le chronogrammé prévisionnel de réalisation des
infrastructures et de fourniture des services ainsi que 4) les coûts estimatifs s’y
rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes
et pistes, il est noté de manière indicative pour chaque tronçon concerné :

-__Le plan du tracé et le kilométrage qui lui correspond ;
- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
-__ Les ouvrages d’art à installer (ponts, radiers, ….) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

-_ Les temps d’utilisation à prévoir pour chaque engin et matériel ;
P q

-__les coûts d’utilisation correspondants par unité de temps.

Article 6 :

Les coûts d’entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans La mesure où ils vont devoir s'appliquer bien au-delà () de la
période d’exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont
prélevées Les ressources forestières et calculées Les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de La communauté
locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des
infrastructures est assurée par le Fonds de Développement (cf. article 11), selon
l’un des mécanismes suivants (Ÿ) :

- affectation, chaque année et quelle que soit la zone exploitée, de 5% du
total des ristournes de manière à mutualiser les coûts récurrents se
rapportant aux infrastructures déjà réalisées sur l’ensemble de la
concession ; ‘un programme prévisionnel chiffré d’entretien et de
maintenance, sur les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés
locales et/ou peuples autochtones riverains ayants-droit sur la concession
forestière est joint en annexe 10.

É) le plan d'aménagement sera réalisé sur une durée de 25 äns, ce qui veut dire que la concession sera /
exploitée selon un programme de 25 assiettes annuelles de coupe et que la période d'attente entre deu
passages en coupe sur la même assiette annuelle sera précisément de 24 ans.

É) préciser le mécanisme retenu : mutualisation des coûts, provision effectuée à l'origine, autre …

is TRS

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l’Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur les ressources du Fonds de Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les‘rémunérations des
personnels d'éducation et de santé, c’est-à-dire, les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement Le transport depuis Kinshasa ou une autre ville plus proche.

Article 9 :

À compétences égales, le concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de La communauté locale.

Article 10 :

Conformément à l’article 44 du code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la communauté locale des droits d'usage
traditionnels lui reconnus par la loi notamment :

- Le prélèvement de bois de chauffe ;
la récolte des fruits sauvages et des chenilles ;
- la récolte des plantes médicinales ;
la pratique de la chasse et de La pêche coutumières.

Les modalités d'exercice des droits définis à l’alinéa 1° ci-dessus sont définies
en annexe 11. Le concessionnaire forestier s'engage à en faire mention dans Le plan
d'aménagement de la concession.

Article 11 :

ILest institué un fonds dénommé « Fonds de Développement » pour financer la
réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par Le concessionnaire
d'une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre
prélevé dans la concession forestière, selon Le classement de l'essence concernée,
publié dans le guide opérationnel de la Direction Inventaire et Aménagement
Forestiers. Soit :

5 $/m° des bois de classe 5
4 $/m° des bois de classe 1
3 $/m° des bois de classe 2
2 $/m° des bois de classe 3 et 4

Les volumes sous aubier de bois considérés sont ROSE sur les déclarations
trimestrielles de production de bois d'œuvre. .

Toutefois, pour permettre le démarrage. immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d’infrastructures socio-
économiques présentés à l’article 4 ci-dessus. Ces 10% constituent une avance sur
les ristournes à verser sur Les volumes de bois prélevés dans le bloc d'exploitation
considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles de coupes et sont
remboursables à la fin de la période considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de La communauté locale.

Sur demande de la communauté locale, le concessionnaire forestier accepte
qu’un représentant de la société civile fasse partie du CLG en qualité
d’observateur. : :

Article 13:

Outre un président désigné par les membres de la communauté locale et
travaillant sous la supervision du chef de la communauté, le CLG comprend un
trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG, est installé officiellement par l’ Administrategr
de Territoire. 2

Article 14 :

La communauté locale a décidé de consigner le Fonds de Développement
auprès du concessionnaire forestier.

Celui-ci s’engage à rendre accessibles les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties.

Section 2 : Obligations de la communauté locale

Article 15 :

La communauté locale s'engage à concourir à la gestion durable de la
concession forestière et à contribuer à la pleine et libre jouissance par le
concessionnaire de ses droits.

Article 16 :

La communauté locale s'engage à collaborer à la lutte contre le braconnage
et l'exploitation illégale dans La concession forestière et à sensibiliser ses membres

à cette fin.

Article 17 :

La communauté locale s'engage à collaborer avec le concessionnaire forestier
pour maîtriser tout incendie survenu à l’intérieur de la forêt concédée ou dans une
aire herbeuse attenante à la susdite forêt.

Article 18 :

La communauté locale s'engage à prendre toute disposition appropriée pour
que ses membres contribuent à la protection du personnel et du patrimoine
d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence où de voies de fait sur le
personnel du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d'exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraîne réparation.

Article 19 :

La communauté locale s'engage à collaborer avec le concessionnaire forestier
pour que les voies établies par ce dernier pour l’évacuation de son bois ne soient
pas utilisées par d’autres exploitants, sauf exercice d’un droit lié à une servitude
légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l’accès à des fins

illégales des susdites voies aux communautés et/ou peuples autochtones non
riverains de La concession forestière. l

Chapitre 3 : Suivi de la mise en œuvre du présent'contrat

Article 20 :

Aux fins d'assurer Le suivi et l’évaluation de l'exécution des engagements pris
en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).

Article.21:

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est
composé d’un délégué du concessionnaire forestier et d’au moins trois
représentants élus de La communauté locale en dehors des membres du CLG.

Les parties acceptent que l'ONG PABO représentée par Mr Maurice Mokembi
(’) siège en qualité de membre effectif du CLS.

Article 22 :

Le CLS examine le rapport trimestriel d'activités du CLG, ‘particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

IL peut, en cas de besoin, entendre le président ou tout autre membre du
CLG:

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
l’Administrateur de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de
l'une des parties au présent contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-
verbal signé par tous les membres présents. É

Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont le taux
est fixé à 10 USS.

Les frais d'organisation des réunions des deux comités sont prélevés sur le
Fonds de Développement.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige ou contestation né de l'interprétation ou de l’exécution du présent
accord est, si possible, réglé à l'amiable entre les parties.

A défaut d’un arrangement, les parties s'engagent à soumettre le litige à la
commission de règlement des différends forestiers prévue par l’article 104 du Code
forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir Le tribunal
compétent de droit commun.

Article 26 :

Pour l'exécution du présent contrat, la communauté locale a le droit de se
faire assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets à la date de sa signature par.les parties
et l’Administrateur de Territoire en tant que témoin et garant de la bonne
application du présent contrat.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à
chacune des parties, à l’Administrateur de Territoire, à l'administration forestière
provinciale et à l’administration centrale des forêts pour son annexion au contrat
de concession forestière.

Fait à Mondongo, le _ 4/08) Loif

Pour le concessionnaire forestier
Richard GARRIGUE Responsable de la Ce

Nom

Monsieur Mokpange
Alphonse

Monsieur Mopolo Engongo

Monsieur Mbambo Mondole

Monsieur Kuma Ibula
Monsieur Nguma Monbenga
Cesar un
Monsieur Mondengele

Monsieur Mogala Enzinga

Monsieur Manzela Ndomba

Monsieur Ngbesu Kuma

Monsieur Enzingele "
Ambunga

Monsieur Pela Emengo

Monsieur Libuta Ndombo

Monsieur Ngonzili Afumba

Monsieur Eyanga KoKo
© Monsieur Mbembo
Mondonga

Monsieur Enzingele Mosidi

Madame Bose Henriette

Monsieur Egbango Ngonde

Monsieur Monzanga Moninga

Pour la communauté locale

Qualité

Chef de Groupement

Chef de Terre

Capita

Notable

Notable

Chef de Terre

Notable
Nolable
Capita
| Capita
Capita
Capila
Notble
Capita

Notable

Notable

Capita

Conseillère

Comité de négociatio

Monsieur Ndombo Masimo

Village

Signature

Mabela

Ngomba

ê p_= >

Marié À

Epate

Mabela Nzili

Bopimbwa

Ndeke
Bodobu

Ndeke
Ndombe

Ndeke
Bonguma

Ndeke
Mokabi

Mabela
Lisala

Mabela
Lisala

Ndombe

Bopimbwa

Pésseut Esimbo Mon beneo nr 8 Mabele _——. Ta ir
: Monsieur Érueendo 1 Mabeta Done T
He Ngombo Mele - Mabela . : |
RES Eneb Ut … à | : & : ” un 2 pe fc
one Lungu Mokombo Marie À ÀT 4
Nepal NT SRE Marie B j
Monsieur Lindolo Tsibula : he neurra 5
Meet Masolo Nzoli ae | Epate
NOEUT Esimbo Mokobe : | Neombs. É
Monsieur Lindo Mongbongo Mondongo fl _

L'Adininistrateur du-Territoire
Monsieur LIETE-EKRIKITI EKUMETE

Témoins

Chef de Groupement Bongoribo ONG PABO
Remy Akongo Mondong Maurice Mokambo

Annexe 01
Identification de la communauté

NDEKE
Concernée par les
4 AAC de la garantie 23/03

2011-2012-2013-2014
Monsieur Angbalu Ngele à Marie |

lMonsieur Lindolo Tsibula à Bongunna
Monsieur Masolo Nzoli à Epate
Monsieur Esimbo Mokobe à Ngomba

Monsieur Lindo Mongbongo à  Mondotigu

La Communauté Ndeke déclare le 2 août 2011 qu'il n'y a pas de peuples autochtones dans son
Groupement ji #

4

Annexe 02

Délégation de signature

du Gérant Statutaire à Richard Garrigue
SOCIETE DE DÉVELOPPEMENT FORESTIER
SODEFOR
KINSHASA — R.D.C.

Délégation de Signature

Je soussigné, JOSE ALHANO MAIA TRINDADE, Gérant Statutaire de
la Sodefor, certifie donner délégation de signature à

Monsieur Richard GARRIGUE
Responsable de la Certification
Afin de signer, au nom de la iociété la

Clause Sociale du Cahier des Charges du Contrat de Concession
Forestière

Avec le Groupement NDEKF: pour la garantie 23/03.

Fait à Kinshasa le 13 juillet 2011 pour servir et valoir ce que de droit.

E Avenue des Pol Lourds 2165 — KINSHASA - CIGOMBE
Fax : (00243) 88 40 011 — E-Mail : sdr.2168@)lu 4 N.R.C. 32414 — KIN — ID. NAT. KR ME EXP, K 26458 T
\

( F ee £a
Annexe 03

Titre de la Garantie

023/CAB/MIN/AFF-ET/2003

du 4 avril 2003

>
À Fat
BETA HENS
L
7
(GE
: REPUBLIQUE DEMOCRATIQUI Li CONGO
MINISTERÉ DES "AFFAIRES FONCIER

ENVIRONNEMENT ET TOURISME
1 LE MINISTRE

! GARANTI: D'APPROVISIONNEMENT

1 k CONVENTION N° O3 /CABIMIN/AFF-ET/03 DU Q 4 AVR. 2003
PORTANT OGTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EM MATIERE LIGNEUSE

| Rs nes —

ENTRE É La République Démocratique du Congo, représentée par le

Ministre des Affalros Foncières, Environnement et Tourisme,
@ Monsieur Julos YUMA MOOTA,
ci-après dénomré le Ministre.

ET: 4 La Société de Lisveloppement Forestier (SODEFOR),
représentée par Monsieur José ALBANO MAIA TRINDADE,
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel

n°003 du 27 mai 1997 relatif à l'organlnalion et à l'exercice du pouvoir en République

Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n' 122 du 21 septembre 1999 ;

Vu, telle que modifiée ot complétée à ce jour, ia Loi n°73-021 du 20
uiilet 1973 portant régime général deu biens, régime foncier et immobilier et régime
lé8'éûretés ;

Vu, telle que modifiéo À ce jour, l'Ordonnance n°75-231 du 22 juillet
1976 fixant lés'attibutions du Dépaitement de l'Environnement, Conservation de la
Nature ét Toutlëmé ;

Révur l'Ordonnance n°7/.1122 du 22 février 1977 portant transfert de /
iébtlohs et de services au Département de l'Environnement, Conservation de la
atüré et Tourisme ;

Vu, telle que modifiée el cumplétée, l'Ordonnance n°79-244 du 18
979 fixant les taux et règlon d'nnalette et de recouvrement des taxes et
Vähcés eh matière administrative, jucliciaire et domaniale perçues à l'initiative du,
Héinent de l'Environnement, Conauivation de la Nature et Tourisme.

fes du Gouvernement de Salut Public :
di Qu
À] dé > ne ‘

;

si

A
iité du Miinlutère des Affaires Foncières, Environnement et
ourceg forestières, grâce à une saine
directives et mesures dans l'utilisation

@ 3 Vu la respons
Tourisme d'assu pérennité des re

gestion forestiè utilisant toutes tiéthodes,
des ressources dispunibles ;

Vu la nécessité de mallié on valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché «des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour ses usines de transformation sitüées à Nioki, dans
la Province de Bandundu et à Kinshasn, d'une capacité annuelle totale de 72.000 m3
de produits finis, nécessitant un ajpprovisionnement en grümes de 240.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n'O{/CCE/DECNT/84, relative à la garantie

| koi en matière ligneuss et à la lettre d'intention ;
Vu la demande de réaminagement des garanties d'approvisionnement
introduite par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d'accéder à la demande de la SODEFOR en lul
octroyant une garantie d'approvislonnement en remplacement de la garantie
couverte par la convention n° 021/01 clu 21/05/2001 de 171.916 ha ;

: ET CONVENU CE QUI SUIT :

IL A ETE ARRE

Aticle 1% : La garantie d'approvislonnement porte sur un volume théorique
annuel de 38.100 m3 de yrumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)

@ Afrormosia 2.000
Iroko 1.000
Ebène 1.000
Tiama 1.100
Kosipo 1.500
Sapelli 5.000
Sipo ! 3.000
Acajou d'Afrique 250
latandza 300
Tola | 000
Longhi 500
Bosse 200
Limbali 11.000
Padouk 300
Dibetou 100
Mukulungu 600
: @ Bilinga 300
Angueuk 500

Dabema 260 |

er

Atticle 2

Article 3

Tshitola 500

Niove 600
Emien 1.200
Total 19.100

Ces bois seront prélavés dans une unité d'exploitation localisée

comme suit :

Province : Equateur District : Mongala
Territoire : Lisala Localité }
Lieu *: Bloc Lisnla Superficie : 170.000 ha

Cette forêt où portion de forêt est circonscrile dans les limites
suivantes :

Au Nord : La rivière Mongala, à partir de son confluent avec la rivière
Libeanu, enauile remonter la rivière Motima jusqu'à la

rivière Ngwalale ;

Le tronçon du li toute principale compris entre les villages

Au Sud
Mbokulu el Bonquima ;

A'Est Suivre le cours de la rivière Ngwakade à partir de son
intersection avec la rivière Motema jusqu'à sa rencontre
avec le sentlor qui mène au village Mongombe-Moke,
“enfin les trongons de ce sentier et la route secondaire
jusqu'au village Longuma ;

A l'Ouest : Par la rivière Libeanu, ensuite suivre la route secondaire

jusqu'au village Mbokutu.

Les grumes ainsi récoltños devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à

l'exportation suivant la régiomentation en vigueur.
à des liers, & moins

Aussi, aucune grume nu pourra étre vendue
d'autorisation écrite du Minlatôre.

4

D

me

Le Ministère accords à l'Exploitant les droits suivants eur son unité

© Article 5
d'exploitation :

5.1 Le droit excluuif de récolter les ärbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des

droits reconnu aux tiers ; , .
Les infrastruclures routières construites par l'Exploitant sont

propriétés de l'Etat à la fin du contrat.

5.3Le droit da flollaye de, radeaux et de navigation privée sur les
cours d'eau vf ns lacs, ainsi que le droit d'utiliser les routes

publiques pour transporter, à tre privé, des produits forestiers
exploités ainsi que les produits de transformation.

@,.. 6 : En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantos :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3 Présenter dans lou détails prévus toutes demandes annuelles de
permis de coupe, laut rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxos et redevances forestières prévues par la
réglementation ait vigueur à la date de la signature de la
convention n°021/01 du 21/05/2001;

8 6.5lnformer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de fusion,
de vente affectant la propriété de l'usine de transformation, objet
du contrat et d'en oblenir la ratification du Ministère ;

6.6Respecter la tglementation sur l'exploitation, la
commercialisation at l'exportation des produits forestiers ; /

6.7 Aviser le Ministère do tout changement dans la destination des
grumes exploitées al un obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forosllor ;

5

Atticle 7 : La présente convenllbi est effective & la date de sa signature
jusqu'au mois de mal 2026
Article 8 : Le non respect d'une dus clauses de la convention par l'exploitant
entraînera la résiliation lininédiate et automatique de la présente.
0 4 AVR. 203

Fait à Kinshasa, le

D, ?

@Monsieur José ALBANQ MAIA TRINDADE

Pour la SODEFOR
Route des Poids Lourds n° 2165
Kinshasa/Gombe

Fait à six exemplaires

1. Exploitant
2. Cabinet du Ministre
3. : Secrétaire Général à l'ECN
4. Direction de la GF :
:. F5. Gouverneur de Province
. Coordinateur Provincial de l'CN

“a

EEE TE ER

nor eee au

Ne \
°HO 2 981 = 3IVLOL HOIAHIANS LE
oHOve 91 {777777 3sn3ovosuvn a011u34n
[7] 330Nvw30 3113434ns
@ "1073, op aoun01ÉD

ES nt TR Re de à

@
DDSIT] 2p 2110/1481

HR n 1 24

d nee

Annexe 04

Notification de la Convertibilité
Garantie

023/CAB/MIN/AFF-ET/2003

Lettre n° 4866/CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le Ü 6 OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N° HG /CAB/MIN/ECN-T/5/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestier:
Votre requête n°131

Monsieur le Directeur Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°023/03 du
04/04/2003, située dans le Territoire de Lisala, Province de l'Equateur remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n‘08/02 du 21
janvier 2008.

Par conséquent, votre titre est juge convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de La présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour

les prochaines étapes.

Veuillez agréer, Monsieur le Directeur Ciérant, l'expression de ma considération
distinguée. 1]

#

ue Papa les vale: Chaiques) Ainshusa/Gombe
BP, I2SAST Emil: rdc minevayahoo.fr

Annexe 05

Superficie utile de la Garantie

023/CAB/MIN/AFF-ET/2003
Notification SPIAF

avril 2006
Récapitulatif des superficies exploitables actualisées des concessions forestières de

la SODEFOR”
x surerricie | superrice |superricre A] PERTE |
ne convamont TERRITOIRE soc | convenrion | exPLorragLe | crmeaur pur | RAS |
|| GA) CHA) qua) 1 sr |
0164/2000 OSHWE soko | 157 000 121 4! - | 121785
[can  Jueurou Maïko” 190 000 15 in : wi |
1 6019/2003" [KUTU Nioki - Kutu 38 000 79 613 |
|} vom" fsoro Basoko 181 000 173 200 |
1/2003 KUTU Madjoko 83 600 81722 il
[c2p007 Jose Niaw 130 000 97920 | 9000 | sex |
Î LISALA Lisala [170000 115 283 16281 | 0900 |
| se] [Josnwe Bombuli | 46000 48 193 2 | asie |
| BUMBA Dua . 168 000 65 388 + 406 1. 64 282 Î
| INONGO/LUKOLELA |Ntandembelo 160 350 106 795 209 106516 |
BIKORO Bikoro a6o00 | 54229 | Er |
c287003  [oOSHwe Bonkita 130 600 154 939 |
[moon [osiwe [Bongimba 148 000 166 407 |
| oz fosuwe Lole 220 000 153897 | 153

ls | onpom Josnwe Nongeturi 107 500 130 627 130 627 |
| le * 327200 +. INONGO ra Isongo [us 900 _104 910 À _ [on Ê] 10 |

| 7 from | 2129350 1608900 | 30951 | 1764040

_ : Î {
e Directeur £hef, estrAbh-
AE 4 4nt

2
Er :

Jérôme Maiat-nia Khete

‘ Annexe 06

Cartes de

Localisation de la Garantie 023/03

Positionnement de la Garantie
023/03

y)
TTOZ IDJX ‘DSDYSUIN {000 000 € : L) oBuo n 211 jo ondnday osoouS q ‘HUIT deI\ :aUE9 8p puo4

pose 00-12

#04143q0OS uoIsso2U09
ejesi1 - £0/£2 jueweuuoIstho1ddy,p 2qUue189 e] #p uonesI12207
o8u07 np enbnna3oWac anbrandey

0002€0/50 nP 65/61 18 0002/€0/50 NP 85/61 1eSpue1 sebeuu] ‘e01n06

LTOC IRL TE ‘PSOYSUIN

ADO CT Ta

mass ere A

Rennes nesssy

CS |

actes

mrbents tes M
LEE LE LP

Mn druE at ; à -

L |

108 np onedn2g
Ex Sr 2}

ejesi - CO/EZ jusweuuoisiAo1ddy, p oquelrs
Juawsuuol}sog 8p S HE)
oëuo) np 204302 2nbnqndey
{ l [

Ginz

Annexe 07

Carte de
Localisation des Groupements
concernés par les quatre premières
Assiettes Annuelles a. Coupe

de la Garantie 023/03
LIOT IN LI PSoys

0002:€0/50 np 65/61 18 0002/€0/50 NP 85/621 JeSpue 7 sebewu] :89/N0$

se must
states ms
unes nes gy
es

sue ai 371808 8
MORSEQUE LC

108 np uogedng

Er

DDZ

ejeSsIT - CO/EZ JuaweuuoisiAoiddy,p snueIE9
saualusdnoin ssp 91e

oBuo np mo430u2Q 2nbnqndey

Annexe 08

Compte rendu de la réunion de
Négociation

entre
la Sodefor
et le Groupement NDEKE

du 2 août au 4 août 2011
SOCIETE.DE D: VELOPPEMENT FORESTIER

FROD'E FOR"

A l'attention de

Monsieur l’'Administrateur du Territoire

Messieurs les Administrateurs du Territoire Assistants
Monsieur le Supérviseur de l'Environnement

Tous quatre à Lisala |

Monsieur le Chef de Secteur à Makomu

Monsieur le Représentant de l'ONG AMAR à Mabela
à Monsieur l'Abbé Lindo à la mission de Mondongo

Groupement NDEKE
Chef de Groupement
Monsieur Mokpange Alphonse

Capitas et notables

Monsieur Mopolo à Mabela
Monsieur Mondengele à Mayebe
Monsieur Mbambo à Ngomba
Monsieur Kumia à Marie A
Monsieur Ngangi à Capsa
Monsieur Manzela à Bodobu
Monsieur Ngbesu à Epate
Monsieur Enzingele à Mabala Nzili
Monsieur Pela à Bopimbwa
Monsieur Mogala à Capsa

Membres du Comité de Négociation
Monsieur Egbango Ngonde à Ndomde
Monsieur Monzanga Mondonga à Bopimbwa
Monsieur Ndombo Masimo à Bodobu
Monsieur Esimbo Monbongo à Mabela
Monsieur Emelikuma' à Ndeke Mokabi
Monsieur Efonga Makpendu à Mabela
Monsieur Angbalu Ngele à Marie B
Monsieur Lindolotsibula à Bonguma
Monsieur Masolo Nzoli à Epate
Monsieur Esimbo Mokobe à Ngomba
Monsieur Lungu Mokombo à Marie À
Monsieur Lindo Mongbongo

Monsieur Ngombo Mele à Mabela

NRC

Avenue des Poids Lourds 2165 — KINSHASA - GOMBE
32414 SKIN —1D.NAKIN 25452A — IMP...EXP K 24658 T ——

so

Groupement BWELA
Chef de Groupement

Monsieur Likongo Mambuku à Epesa

Capitas et notables

Monsieur Libula Mogbai à Sambo
Monsieur Mosombi Nzambe à Sambo
Monsieur Masimo Moussa à Lingobo
Monsieur Mbalonga Molangi à Lingobo
Monsieur Nzema Lungu à Epesa
Monsieur Dua Ndumbe à Epesa
Monsieur Manzela à Mbelo

Monsieur Bolili Mangbundu à Bobila
Monsieur Camille Lingogo à Bosangu
Monsieur Edimbo Esulu, artcien Chef de Groupement à
Bosambola

Madame Alambwa à Mbelo

Membres du Comité de Négociation
Monsieur Monganza Akpoda à Sambo
Monsieur Mosombi Nzambe à Sambo
Madame Mawete Mangbundu à Sambo
Monsieur Ngambo à Lingobo

Monsieur Nzenze Ligbeme à Lingobo
Monsieur Lidjongo Manzela à Epesa
Madame Nzengi Lungu à Epesa
Monsieur Stani Mogami Andabo à Mbelo
Monsieur Maurice Poli Asuka à Mbelo
Monsieur Lisedi Mokonza à Bobila
Monsieur Motingeya Mobuda à Bobila
Monsieur Ngbesu Mokembi à Bosamboda
Monsieur Likala Manzela à Bosamboda

Groupement BONGOMBO

Chef de Groupement
Monsieur Remy Akongo Mondonga à Bongombo Centre

Capitas et notables

Monsieur Emeli à Bongombo Centre
Monsieur Ngepa à Bokanga

Madame Assepabi à Bongombo Moke
Monsieur Akakana à Bongombo Centre

NRC 32414

Avenue des Poids Lourds 2165 - KINSHASA - GOMBE
1D.NA.KIN25452A — IMP..EXPK 246587 71

E DEVELOPPEMENT FORESTIER
“SODEFOR"

Transmis copie pour information à
À Monsieur le Gérant Statutaire, Kinshasa
L Monsieur le Chef de Chantier Lisala

A l'attention de
Monsieur l'Administrateur du Territoire Assistant à Lisala

Lisala, le 30 juillet 2011

Objet : Négociation de la Clause Sociale du Cahier des Charges
Réf: 09/07/11/RG/Il
Monsieur l'Administrateur, Mesdames, Messieurs

Nous avons le plaisir de vous inviter à la reunion de négociation de la Clause Sociale du Cahier des
Charges de la garantie 23/03 Lisala, entre la Sodefor et les Groupements Ndeke, et Bwela.

Cette réunion se tiendra à la salle de la mission de Mondongo les 2, 3 et 4 août prochains. Le début des
travaux est prévu pour le mardi 2 août à 10H00

Bien entendu un per diem sera versé aux personnes invitées afin de couvrir les frais de cette réunion
Comptant sur votre présence,

ur, Mesdames, Messieurs, l'expression de nos sentiments de

Veuillez agréer. Monsieur l'Administra
franche collaboration

Le Responsable de la Certification

Richard Garrigue

ss Lourds 216b - KINSHASA - GOMBE 1
DNA KIN 25452A — IMP...EXP K 24658 T € 4

PO. LE 4

Avenue
À] a NRC 32414 -- KI

ion de la Clause Sociale du Cahier des Charges
Garantie 23/03

Réunion de Négoc

Programme

Mardi 2 août 2011

 Thèn © Intervenant Horaire

Organisation | 09H00 | 10H00
kumete 10H00 | 10H10

Accueil des participants

Mot de F Administrateur du T AT Liete Ekrikiti

Mot du Chef de Secteur à Jules Ebanda Mambuku 10H10 | 10H20
TT |rikongo Mambuku 101120 | 10H30

Len Mokpange Alphonse 10H30 | 10H40

Mot du Chef de Groipement Bongombo. EL Remy Akongo Mondonga 10H40 | 10H50
FNior du Représentant des Confess oi PAÉRE LIN. à 10H50 | 11H05
Kio des ONG accomipagnatrics PABO 11H05 | 11H20
Mot de la Sodefor DER UE RTS Met on 11H20 | 11H35
Présentation des pa Participants 11H35 | 12H15
| Présentation du programme mr  ÎGbidMba 12H15 | 12H30
Déjeuner 0 Ets 7 | 12H50 | 14H00

Identific 14H00 | 15H00

15H00 | 15H30

sé sur le cahier des cha
Esnosé sur Le cahier des cha Maluka Mantoti

Echange Ensemble des parti

15H30 | 16H00
16H00 | 16HI1S

Mokambo

Interven

Horaire
Accueil des participants Er “Orgañisation LL _ 08H30 | 08H45
Lecture et adoption du PV du 2 E Secrétariat Ce 08H45 | 09H00
Lecture commentée de l'a Es Gabriel Mola | 09H00 | 10H30
Ech PET L'Ensemb articipants | 101130 | 111100
ET RS | | 11H00 | 11H30
© Travail en deux groupes: D) Ndeké et 2) Bwela parti pant ON 11130 | 13H00

Déjeuner 13H00 | 14H00

Présentation des besoins de la population 14H00 | 15H00

ation

15H00 | 16H00
16H00 | 16H15

| Ensemble des parti

Synthèse et Clôtur

jeudi 4 août 2011

Thème Intervenant Horaire
| Organisation | 08H00 | 08H30
08H30 | 09H00
09H00 | 09H30
nu | 09H30 | 10H00
10H00 | 10H15
Ghadesint res dans les deux Comités de négociation 10H15 | 11H00
groupements . _ Le

| ee d n Richard Garrigue / à

LEGS nens pause nel 5 Gr us Maluka Mantoti RE | 11H00 | 11H30
SANTE TRRET Richard Garr

ASIN RES budg , UE Maluka Mantotila_ 11H30 | 12H00
Déjeuner 12H00 | 13H00
Lecture des claus: Gabriel Mola 13H00 | 14H00
Personnes concern © 14H00 | 15H00
| Mot de clôture du Chef de Groupement Bwela Likongo Mambuku 15H00 | 15H10
Ê Mot de clôture du Chef de G roupement Ndeke Mokpange Alphonse 15H10 | 15H20

Mot de clôture du Chef de Groupement F k à
| Bongombo l . Re ÉRQUEN Mondonga hu 15H20 | 15H30
Mot de clôture du Chef de Secteur Ebanda Mambuku 15H30 | 15H40

ete ES ren Garrigue 7 4

Mot is us de la : | Maluka Mantotila_ 15H40 | 16H00
Clôture de la iti Ekumete 16H00 | 16H15

PV DE LA REUNION DE NEGOCIATION DE LA CLAUSE SOCIALE DU
CAHIER DE CHARGE DE LA GARANTIE 023/23 ENTRE LA
SODEFOR , LES GROUPEMENT BWELA ET NDEKE

Date : Le 02 Août 2011
Lieu : Salle Polyvalente Mission Catholique MONDONGO
Heure de debut : 10 h 45
Les Participants :
A Autorité Politico-Administratifs
= AT CLIETE EKRIKITI EKRUMETE)
Chef de Secteur Ngombe Doko ( Jules EBANDA)
- _ Coordonateur de FECNT ( Camille LONGONGO)
IL La SODEF
=. Monsieur Gabriel MOLA ( Président de la FIB)
- Monsieur Richard GARRIGUE ( Résponsable de la

certification)

- Monsieur Simon MALUKA ( Chef de Chantier Lisa la)

NL. Les Con ° L
bé MADE

ssions Réli

igieuses
KU Basile

- Pasteur Faustin GAMBALA
- Pasteur Henriette BOSSE
-__ Donatienne NGBOGBO (ASOLIF)

IV. itateur
- Monsieur Maurice MOKEMBI (Représentant PABO)
Modérateur
V. Les purticipants des communautés (voir liste en annexe)

Début de la réunion

La réunion a commencée par l'hymne national suivi d'une courte prière faite par
l'Abbé vicaire de la paroisse MONDONGO. 2

Après la prière le modérateur Monsieur Maurice MOKEMBI a fait remarquer aux
invités que nous avons commencé la réunion avec un retard de quarante-cinq
minutes

Le modérateur a présenté le programme de la journée ensuite, il a donné la parole à
l'Administrateur de Territoire

L'A.T de Lisala

IL a commencé son adresse en saluant et en souhaitant la bienvenue à tous les
conviés.

Il a dit que la réunion qui nous unie entre dans le cadre des cinq chantiers du Chef
de l'Etat de la R.D.C, son Excellence Monsieur Joseph KABILA KABANGE

Les communautés riveraines vont pouvoir travailler en partenariat avec la SODEFOR
pour leur bien-être.

Vous devrez créer des comités de gestion qui vont bien gérer vos affaires dans la
communauté: le programme qui sera établi doit être présenté chez l'Administrateur
pour un meilleur suivi, choisissez les personnes honnêtes et transparentes.

Il ne faut plus bloquer la route à la Socété dans l'exercice de ses activités, laisser la
travailler librement.

Je vous invite à la discipline pendant la négociation et je vous remercie .

c'est comme l'a dit Monsieur l'A.T : Négociation du cahier de charge.

Nous remercions la SODEFOR pour avoir accepté de rester avec la population des
goupements BWELA, NDEKE et BONGOMBO pour les négociations.

J'invite la population riveraine de se pencher sur les interêts communautaires et non
les intérêts privés, je vous remercie
BWELA

Le Chef de €

La préoccupation du Chef de groupement BWELA, Monsieur LIKONGO est axée sur
les années anterieures q la SODEFOR a exploité depuis l'Année 2004 sans
pouvoir négocier et voici aujourd'hui en 2011, elle vient pour les négociations, est-ce
que dans l'actuelle négociation la SODEFOR tiendra compte des années passés ?

Mr Richard GARRIGUE ‘

Il a remercié tous les invités dans la salle, a également remercié les services rendus
par les deux ONG à savoir AMAR et PABO qui se sont demenées pour préparer le
terrain, mais a promis au chef de groupement BWELA que toutes les questions
posées auront bel et bien leurs réponses dans la transparence.

Présentation de la délegation de Kinshasa

Mr Richard GARRIGUE, Chargé de la certification
Mr Gabriel MOLA , Président de la FIB et ancien Gouverneur de la Province de
l'Equateur.

Qu’entendons-nous par rtification ?
Mr Richard GARRIGUE a expliqué que c'est la gestion durable de la forêt pour le
développement, c'est pour cette raison que Monsieur José ALBANO, le Gérant
Statutaire de la SODEFOR lui a confié cette charge afin qu'il négocie avec la
population riveraine sur les clauses sociales.

oi

Mr GARRIGUE a brandi les preuves signés du Ministre de l'ENCT ainsi que celles
signées par Mr ALBANO afin que la population riveraine ait confiance en lui

Il a ajouté que nous avons dejà fait 8 clauses ailleurs ce qui a entrainé un retard pour
arriver à Lisala, car cette clause est la 9ème, il ajoute encore que nous voulons un
dialogue sincère et transparent dans le processus de négociation

Nous allons tout faire pour que les clauses soient signées par les parties concernées
dans trois jours à savoir ( Gpt BWELA et NDEKE ainsi que la SODEFOR)

De 11h 30 à 12 h 15 pause
Présentation des participants
Chaque membre qui était dans la salle s'est présenté

Présentation du programme

Le président de la FIB a fait la lecture du programme pour les journées du 03 et 04
Août 2011

ies prenuntes de le

Identification des part

Nous avons dit que nous devons travailler dans la transparence, nous allons mettre
toutes les parties visibles dans la clause sociale tels que définies dans la garantie
023/03 et chaque copie est remis à l'A.T.

Les cartes forestieres de la garantie 23/03 ont été projetées sur, l'écran pour voir
ensemble avec la population riveraine les limites des groupements concernés et ces
limites furent adoptées, sans contestation (voir les cartes).

Présentation des lett

Les lettres ci-après ont été présentées

*< Titre garantie d'approvisionnement 023/03

+ __ Notification de conversion des titres du 06 Octobre 2008
-< Délégation de signature.

Dans la définition des partiës prenantes et toutes les lettres présentées à la
population riveraine, Mr Richard GARRIGUE et Mr Gabriel MOLA sont chargés de
négocier le cahier de charge

Identification des parties

+ __ Groupement BWELA (voir liste)
+ __ Groupement NDEKE (voir liste)

Toutes les listes des membres composant les deux groupements à savoir; les chefs
des groupements, les chefs des teires, les capitas et les notables furent validées à
l'unanimité |

EXPOSE SUR LE CAHIER DES CHARGES

Le cahier des char composé de deux parties

=

A

Nous devons savoir où travailler, comment travailler et qu'est-ce qu'on va produire?
La clause sociale depend du plan de gestion qui va’nous montrer la surface dans
laquelle nous allons travailler sur notre garantie 23/03

Superficie de la garantie 23/03 est de : 170,000 Ha

Superficie à Exploiter : 115, 283 Ha
Superficie avec Limbali : 16, 281 Ha
Supérficie utile sans Limbali : 99,002 Ha

La Loi dit que l'éxploitant doil éxploiter 1/25 par année, si nous prenons la superficie
sans Limbali 99,002 Ha / 25, nous avons 3 960 Ha/ an à éxploiter, car l'Etat donne la
forêt aux éxploitants pour une durée de 25 Ans.

La prémiere assiette annuelle de la coupe année 2011 est de 4028 Ha, la 2ème
assiette pour l'année 2012 est de 3930 Ha, 3ème assiette pour l'année 2013 est de
3940 Ha et la 4ème assiette pour l'année 2014 est de 4028 Ha .

Nous avons pris tous les blocs que nous avons exploités et lès invéntaires de la forêt
nous donnent la moyenne par heclare pour les données estimatives.

l'ableau des volumes prévisionnels garantie 23/03 lisala

Nous comptons plus de 750 espèces des bois inventoriés en RDC réparties en cinq
classes :

1 Essence qui se vend facilernent

2 Essence connues, mais qui demande la promotion pour la vente

3 Essence que les gens commencent à connaître, mais qui ne se vend pas à
l'extérieur

4 Essence connues uniquement par les botanistes

5 Essence connues et appréciées : AFRORMOSIA à l'Equateur et WENGE au
Bandundu

Question :

Le tableau qui vient d'être présenté est pour le grouppement BWELA ou ensemble
avec celui de NDEKE ?

Réponse : Le groupement BWELA a trois assiette (2011, 2012 et 2013) par contre la
quatrième assiette est celle du groupement NDEKE (2014) , donc ce tableau est
pour les deux groupements concernés à la signature des clauses

Question :
La clause que nous voulons signer est pour une durée de combien d'années?

Réponse

La garantie 23/03 a une durée de 26 ans, par contre la clause entre BWELA ,
NDEKE et la SODEFOR est pour 4 ans, l'Etat exige aux sociétés de présenter un
plan d'amenagement dans un délai de 4 ans, si il y a retard, l'Etat ajoute une année
afin que ce plan soit présenté ( 5ans).

Ilest précisé dans l’article 3 de la clause sociale que les parties concernées peuvent
d'un commun accord et moyennant un avenant, modifier une quelconque clause du
présent accord.

=.

Question
Pourquoi parlez-vous seulement de la coupe et non de reboisement ?

Réponse :

Il nous faut un plan d'aménagement durant les quatre années, car ce plan vise à la
gestion durable de la fa donc l'exploitant doit tenir compte de l'equilibre
environnemental, social et eviter que la biodiversité s'épuise dans la forêt, etc.

Le reboisement n'est pas la chaige de la société, mais c'est le Ministère de l'ENCT
qui a ses services spécialisés pour cetle fin, car nous payons la taxe de reboisement
avant que les bois quittent le pays pour la vente à l'Europe, donc à MATADI , sans
ce payement , nos bois ne peuvent être exportés. Veuillez dernander à l'Etat où va
l'argent que nous payons pour le reboisement, en plus le reboisement ne se fait pas
en forêt, mais c'est dans lä savane, veuillez consulter les responsables de l'Institut
Agronomique de MONDONGO), ils vous diront si nous ne vous disons pas la vérité
sur ce point.

Tableau des calculs prévisionnel
(Voir le tableau)

Question :
Vous avez dit que par Ha vous coupez seulement un arbre, mais dans la forêt qui est
la nôtre nous voyons 5 à 6 arbres sur place, donc dans un Ha , qu'en dites-vous?

Réponse - Ê #
On coupe à peu près une ltige/Ha, donc pour 1000 Ha, nous aurons environ 1000
arbres, allez consulter nos parcs, nulle part vous ne verrez le numéro d'un arbre au
delà de 1000, car chaque arbre a son numéro dès qu'il est coupé, en plus tout arbre
n'est pas a couper comme vous le pensez, il ya des normes pour qu'un arbre soit
coupé, le diamètre, raison pour laquelle nous demanderons que vos fils soient
formés afin qu'ils sachent comment cuber un arbre et en ce moment nous parlerons
le même langage, car il n'y a aucune raison de vous tromper, cet argent que vous
voyez sur le tableau pour les deux groupement est le vôtre, mais si nous réalisons
par exemple un excédant, votre prévision sera à la hausse , mais nous sommes
certains que les données afproximatives avancées sont réelles

À la préoccupation sur la validité des estimations de la production, un membre de la
communauté locale a souhaité voir FRM réaliser le travail d'inventaire forestier.

Ce souhait a rencontré la préoccupalion de la Sodefor, qui a confirmé que ce travail
serait effectué par FRM dans les prochains mois à Lisala.

La réunion s'est terminée à 17 h 40

MERCI

Pascal EBITI
7 Sécrétaire Rapporteur

TIOT IRL LT ‘PSP

0002/€0/50 nP 66/621 19 0002/€0/S0 NP 85/62 JeSpue7 sebeuu] ‘e91n0S

grec
s20r
ET

me) 10Q$ es2d3

2AOVI EQUE ZU OF RME Ÿ epuelefi

2207
ÉSTÉENEE TOUS ven |

Eve

Jos np uonednxo
26209
minerais ©]

elopunxog

0012

ejesI7 - CO/EZ Ju weuuoisiAo1ddy,p ejueies

ÿLOZ-LLOZ UoHeyIojdxe,p ajjeuolsIAg1d su89

oBuo np 2u0120m2ç 2nbrqn d?y

%SL 8P JUSWSAIIEId 8p XNE} UN 9818 UONEJIOIAXE,P SINAUAUE SJENSEU S8P J2 uoHoadsoid e] ap sans] saguuoq

AONNINHON
# # + E = NNHS vVONYA
2 … = [ # OùvA l
pr ÉQTE)
ÉREIT
MvL
; ai 10X9N3A0
F L sd AOIN
L 2 É : 2 VZONYLVI
E = E È E nosia] 1
- 2 vVW38va|.

L 2 [ = [ VONIgNg
E E E E i — VONTIE]
: L ns : : OXv!
vioi
VAVIL
VIOLIHOL
Odis!
TTadvs|
XN0OGvd

-
|

|

LE
24 NOL38IQ
= = Ë 39N01 35508
pit grr or gr 4119 35$04
= = 5 E VONVWOS

3HONINV)
VISONHOH1AV|

0€6€ 82c0ÿ

29ejns ÉSETS aoeyins 29euns [19209
VIOL asse|9
row c owv cowv Low A K&—
1
v1vsI1 3HIOLIH431L
VIVENON 191IH1SIQ

V7IVSIT EO/EZ FIINVHVI SIINNOISIAIdd SINNTIOA S3G 1N91V9
LISTE DE PRESENCE DU 3 AOÛT A LA NEGOCIATION DE LA CLAUSE

SOCIALE DU CAHIER DES CHARGES DE LA GARANTIE 23/03

dure Noms Fonction
1 Ekumete Administrateur du territoire
2 Camille ogonbo 2 l'environnement
3 okambo Représentant PABO, modérateur
4 Marnbuku Chef de Secteur
5 Abbé Madeku Basile Représentant confessions religieuses
6 ph Duaganzi ___ Confessions religieuses
7 in Gambala Confessions religieuses
8 tte Bosse Confessions religieuses
9 ‘ASODIF

BWELA .
10 Chef de Groupement
11 Capita/Notable
12 _[Mosombi Nzambe à Sambo Capita/Notable
13__|Masimo Moussa à Lingobo Capita/Notable
14 |Mbalonga Molangi à Lingobo Capita/Notable
15 [Nzema Lungu pesa_ Capita/Notable
16 _|Dua Ndumbe à Epesa Capita/Notable
17 _|Manzela à Mbelo_ s Capita/Notable
18 _|Bolili Mangbundu à Bobila Capita/Notable
19 [Camille Lingogo à Bosangu __ Capita/Notable
20 |Edimbo Esulu à Bosambola Capita/Notable
21 Alambwa à Mbelo Capita/Notable
22 |[Mbonzili Afum Capita/Notable
23 _|Monganza Akp: Comité de Négociation
24 |Mambuku Ngam/ : Comité de Négociation
25 _|Mawete Mañgbundu à Sambo Comité de Négociation
26 _ |Ngambo à Lingo Comité de Négociation
27 Nzenze Ligbeme à Lingobo Comité de Négociation
28 __ {Lidjongo Manzela à Epesa Comité de Négociation
29 Mobuka Likongo Epesa Comité de Négociation
30 Stani Mogami_Andabo à Mbelo Comité de Négociation
31 Maurice Poli Asuka à Mbelo Comité de Négociation
32 [Lisedi Mokonza à Bobila Comité de Négociation
33 _ |Motingeya Mobuda à Bobila Comité de Négociation
34  [Ngbesu Mokembi à Bosamboda Comité de Négociation
______ BWELA .

35  |Likala Manzela à Bosamboda Comité de Négociation
36 _ |Lifolo Embanzo Notable
37 __ |Engobe . -Notable
38 Société Civile
39
40 …
ai _
42 Capita/Notable
43 Capita/Notable

que

44 __|Mokpange Alphonse Chef de Groupement

45 [Mopolo à Mabela —_ Capita/Notable
46 Mondengele à Maybe __ Capita/Notable
47 ___|Mbambo à Ngomb: à Capita/Notable
48 |Kuma à Marie À Capita/Notable
49 |Ngangi à Capsa_. …. Capita/Notable
50 |Manzela à Bodobu. Capita/Notable
51 __|Ngbesu à Epate : Capita/Notable
52 _|Enzingele à Mab Capita/Notable
53 Pela à Bopimbw. Capita/Notable
54 Mogala à Capsa Capita/Notable

55 Egbango Ngondi Comité de Négociation

56 |Monzanga Mondonga à Bopimbwa Comité de Négociation
57 __|Ndombo Masimo à Bodobu Comité de Négociation
58 _|Esimbo Monbongo à Mabela Comité de Négociation
59 _ |[Emelikuma à Ndeke Mokabi Comité de Négociation
60 Efonga Makpendu à Mabela Comité de Négociation
61 Angbalu Ngele à Märie É] Comité de Négociation
62 [Lindolotsibula à Bo guma Comité de Négociation
63 … Comité de Négociation
64 _ |Esimbo Mokobe à Ngomba_ Comité de Négociation
65  |Lungu Mokombo à Marie A_ Comité de Négociation
66  [Lindo Mongbongo _|_ Comité de Négociation
67 _ |Ngombo Mele à Mabela Comité de Négociation
68  |Freddy Eyanga h Notable

69 [Luibuta Ndombo Notable

_______NDEKE
70 Mongbondo Tuba Leica . E

71 [JP Libonga
72 Cesara Nguma
73 __|Nzema Mabunde
74 |Enzingele Adelard

76 [Ngonzili
MBC
77 [Remy Akongo Mond Chef de Groupement
78 _|Emeli à Bongombo Centie H Capita/Notable
79 |Ngepa à Bokanga Capita/Notable
80 _ |Assepabi à Bongormbo Moke .  Capita/Notable
81 _|Akakana à Bongombo Centre Capita/Notable
_SODEFOR
81 [Gabriel Mola ec Négociateur
82 |Richard Garrigue Négociateur
83 __|Maluka Mantotila Chef de chantier
84 |Mubiayi Sungila nn Compilateur/secrétaire
85  |Ebiti Pascal : : Secrétaire
- Molemo honoré Electricien
Monbenga Lievin PEUT A Chauffeur

fe | 4 7 —

l ; — 2 A

on de la clause sociale

Deuxième journée de la réunion de négocia

Du cahier de charge de la garantie 023/03 entre les

Groupements BWELA, NDEKE et la SODEFOR

Date : Le 03Août 2011
Lieu : Salle Polyvalente Mission Catholique MONDONGO
Heure de debut : 09 h 05

Début de la réunion:
La réunion à commenc avec une courte prière faite par le pasteur Faustin
GAMBALA, suivi d'une intervention du Chef de Groupement BWELA, Mr
LIRONG sclamant sur la restauration ainsi que le logement au profit de la
Communauté de BWELA en disant que : * Nous ne voulons plus manger des
poissons, mais prépare nous de la viande en plus cherchez- nous un logement ici à
MONDONGO au lieu que nous partions solliciter chez nos frères de la place;
cherchez- nous l'endroit où nous devons dormir et évitons de terminer les reunions en

retard.

URE DU P.V DE LA REUNION DU 02 Août 2011

Après la lecture du P.V, le modérateur a posé la question à la communauté
elle a bien suivie la lecture ou si il y aurait amendement:

Comme réponse :

Un intervenant du Groupement NDEKE a souhaité voir FRM réaliser le travail
d'inventaire forestier .

Réponse :Mr MOLA a repondu que ce souhait coincide avec celui de la SODEFOR ,
car d'ici peu de temp, la FRM sera ici à Lisa la dans la garantie 023/03

Deuxième amendement est lui de la forme de PV du 02 Août, car Mr MOLA a
souhaité que la liste des participants soit annexée à ce P.V “

Réponse La communauté locale a approuvé cet amendement de Mr MOLA et le
secrétaire a annexé la dite liste au P.V

Après avoir inseré les amendements au P.V, celui ci est adopté à l'unanimité.

iveraine si

Lecture commentée de lArrêté 023/CAB/MIN/ECN-T/28/JEB/10 , fixant le
modèle d'accord constituant la Clause sociale du cahier de charge du contrat de
on forestiere, par Mr Gaby MOLA.

Le président de la FI à interpreté clairement FArt 4 relatif au transport, la
SODEFOR n'est pas autorisée de transporter les personnes et leurs biens, mais l'Etat
nous demande de faciliter les communautés locales tout en respectant les impératifs
sécuritaires. c'est-à-dire le nombre des personnes autorisées par la SODEFOR est de
15 Personnes et 5 sacs .comime passagers prioritaires n° | Les Travailleurs et leurs
roits coutumier, n° 3 Les groupements où la SODEFOR

concé

Familles. n° 2 les ayant:
eéxploite.

Les communautés locales trouvent que ce nombre de 15 personnes et 5 sacs pour
chacun est moindre, voulant faire Famendement, mais quelqueS uns d'entre elle
n'ayant aucune intention commerciale ont jugés mieux que cette disposition soit
respectée pour l'interêt général,car disent-il que : * la Loi est dure, mais c’est la Loi”?

onnalités dans ce contexte à savoir :

- Les ayants droits,

- Lu SODEFOR et l'Etat
at est pour protéger les personnes et leurs biens, donc au moment
où les communautés locales ne entendent pas avec la société: l'intervention de l'Etat
est nécessaire, car le sol et sous sol appartienent à l'Etat.
NB : chaque bateau avant de quiter le beach, le Commissaire Fluvial s’y rend afin de
faire le constat sur le tonnage et viseer le départ du bateau: au cas où les normes ne
sont pas respectées, la SODEFOR sera traduit devant les instances judiciaires.

Il satrois pe

La présence de F

Question : Le nombre de 5 sacs recommandés pour le transport fluvial sera-il de
mème pour le transport terrestre
Réponse : Mr MOLA et Mr GARRIGUE ont dit que c’est au chef de chantier
d'apprécier., car les camions grumiers de la société ne sont pas pour le transport des
mais. par souci d'assistance . le camion BENNE pourra prendre 5 ou 6
l'accord du Chef de Chantier. l

Question: l'un de participant confirme que la société n'a jamais eu a ster la
ence sociale, comment le fairait-elle

population locale même dans le cadre d’une as

pour le transport?

Intervention de Chef de Chantier :Mr MALUKA a dit : * Nous avons eu a assister à

plusieurs reprises pour la population locale , comme exemple:
Je citerai le cas de Mr NGAMBO , chef de Groupement NDEKE, nous avons
contribuer à l'enterrement de sa chère épouse en donnant notre véhicule pour
transporter la disparue de Lisala à Ndeke: un autre cas de Mr MOSISO capita
de Mbelo à sa mort, c'est la SODEFOR qui s'est occupée de transport du
defunt, nombreux d'entre vous présent dans cette salle ne peuvent nier notre
assistance dans des hopilaux et achat des produits pharmaceutiques que nous
avons octroye en cas de difficulté pour ne citer que cela .

l'Art 9 a soulevé une question du Sécrétaire Acadermique de l'Institut Agronomique
de MONDONGO, disant ques la SODEFOR ne veut pas engager les Ingenieurs
ressortisants de leurs etablissernent suite à une crainte que le ehef de chantier voit que
les secrets de la SOCIETE seraient divulgués,

Comme réponse: le Chef de Chantier Mr MALUKA a répondu qu'il n'a aucune
crainte d'être remplacé où être trahi la SODEFOR n'a pas des ets,mais il
ajoute que l'engagement d’un Ir Agronome ne relève pas de ses compétences étant
Chef de C hanticrma s plutôt de la Direction générale:comme exemple: il ya au sei
de la SODEFOR Lisala. Mr MOKOBE KOKO Gaston qui est originai
Groupement NDEKE exerçant les fonctions de chef d'équipe prospection.dailleurs
c'est lui qui nous amène tous les resultats de sondages et c’est un travailleur qui épate
mème des Ir de formation.cette affirmation fut acclamée dans toute la salle et le Chef
de Secteur a demontré que les éxploitants ont besoin des Ir, mais ces derniers ne
voulant plus évoluer en Forêt pour faire valoir leurs capacités, ils prefèrent de rester
dans le chômage en ville. ür, lui aussi connaissant Mr MOKOBE Chef de la
prospection SDR Lisala; le chef de secteur a rappeler que Mr MOKOBE a commencé
à la SODEFOR comme un machetteur, vu capacités convainquantes, la Direction
Générale de la SODEFOR lui à confié les responsabilités de là prospection et sondage
au chantier de Lisa la.

a i} PE
L'Art 10. le président de la FIB, Mr MOLA a éclairci en faisant appel à l'Art 44 du
code forestier et les explications furent bien suivies par la communauté locale

Le reste des Art ( de l'Art 11 au 28) ont été bien éclaircis par Mr MOLA , la
population locale a suivie avec attention et acclamation pour les explications données

E
Le président de la FIB. Mr MOLA a demander aux deux groupements de présenter
leurs besoins tout en choisissant FONG accompagnatrice , ainsi que la personne de la
société civile plus le gardien de fonds des developpements, pour le Gpt de Ndeke, ils
ont choisi comme gardien de leurs fonds de developpement: la société SODEFOR,
comme ONG accompagnatrice, l'ONG PABO sous la présentation de la personne
civile de Mr Maurice MOKEMBI du même ONG.

Par ailleurs le Gpt Bwela a responsubilisé la SODEFOR pour la garde de ses fonds de
developpements. pour ONG ainsi que la personne de la société civile; ils vont les
choisir au moment opportum

Comme besoins pour la population de Bwela

- Construction des écol

! Ecole primaire de 6 classes à Bobila.

l Ecole primaire de 2 classes à Bosangu

1 Ecole Secondaire de 6 classes à Mbelo

1 Ecole Sécondaire de 6 classes à Bosambonda
- Ecole prima éhah

LEP à Lingobo
LEP à Mbelo
LE.P à Bobila
| E.P à Bosamboda
200 Habitations familiales .
Achat de 4 Tronçonneuses, 2 bourses d'études
Universitaire, | Céntre de Santé a rehabilitée à Bosangu, un à MbelG et un à Bobila.

Une intervention de l'un des participants de la communauté Bwela à savoir, Mr
GBESU . Directeur de la SECOPER Lisa la : “Nous sommes d'accord pour la
avec li SODEFOR, mais il ya deux aspects à savoir :

1 'Exploitation antérieure de 2004 à 2006- de 2006 à
2008

De 2009 à nos jours,

En plus de ces deux aspects. il ya deux points qu'il ne faut pas oublier car dit-on le
linge sale se lave en famille, savoir les événements malheureux à Mbelo où il ya eu
page de la POLICE contre la population de cette localité plus le comportement de
Mr MALUKA, Chef de Chantier de Lisala qui doit s’amender au près de la
population de Bwela”

signature du cahier de cha

dér:

Après que Mr GBESU ait parlé en long et en large sur ces points, Monsieur
GARRIGUE est intervenu en ce sens;

Si nous ne faisons que rapporter le jugement sur nos passées tous ( SOD
Population de Bwela) nous n'atteindrons pas l'objectif de cette reunion qui est la
Signature de la clause sociale, alors si nous nous pardonnons les uns les autres, notre
souci pour le devéloppement sera atteint.

Certains d'entre vous ici présent avaient participé à la reunion Inter Ministerielle et
savent que notre garantie a été convertie, le 06 Octobre 2008. ”.

De 2008 à Décembre 2010. la SODEFOR a exploité dans le groupement BWELA,
aussi nous créditerons de montant des redevances correspondantes pour les fonds de
developpements de Bwela soit 82 827 $, donc nous allons prendre d'un côté le credit
et de l'autre côté le compte de tous les travaux réalisés par la SODEFOR de 2008 à
nos jours (debit), ces derniers soit évaluer à 40.000 $ ( voir le tableau) ,si nous
ajoutons les previsions des assiettes 2011, 2012 et 2013 , cela fera l'ensemble des
fonds de developpements pour le Gpt Bwela, en estimant vos demandes. le montant
des infrastructures demandées est chiffré à 917 667 $ ( voir tableau)

Question de Mr GARRIGLIE. est-ce qu'une maison est une infrastructure socio-
économique? aucune réponse valable de la part de la communauté Bwela, Mr
GARRIGUE poursuit qu'il faut prévoir les frais d'entretien, car tous les besoin sont
soumis à une commission, sachez- qu'elle va rejeter votre demande de construction
maisons.

En déhors de ces besoins. la population de Bwela avait oublier de mentionner
l'achévement du tronçon routier compris entre Newaka et MONDONGO de plus au
moins 7 km. L

Comme besions de la population du Gpt NDEKE
Decortiqueuse multi système,
Construction de 4 E.P plus bureau dont :
Une à Ndembe, une à Mabela, une à Ndeke Bodobu et une à Mondongo .
Réhabilitation E.P Molende à Mondongo plus réhabilitation du refectoire de FIFA
Mondongo. à construire: un auditoire équipé en banc dont 25 bancs pour ISA
Mondongo, plus 4 Tronçonneuses type sthil: 090 et 070
Une machine électrique à bloc
lole de B.G 32 : 100.000 Pièces.
Vu le temps, l'intervenant a remis des tableaux de devis chiffrés aux participants pour
pouvoir ajuster leurs besoins par rapport au priorités;
Un intervenant du Gpt Ndeke à savoir. le Sécrétaire Academique de ITA Mondongo
affirme que la SODEFOR avait exploité il lement les forêt de Ndeke:donc durant
la signature de l'actuelle clause la société doit songer à cet acte illégal posé, il ajoute
encore comme sugestion: il serait mieux que vous nous remettiez: le tableau chiffré
afin que nous sachions nos comptes,au lieu de nous laisser dans le vide avec les
pensées des gros besoins depassant hos fonds des developpements;
L'Intervention de Mr MO il accepte cette erreur evoquée au deuxième point sur
l'octroi des tableaux de devis chiffrés, mais c'est la faute de notre imprimante, car
nous avions imprimer pour chacun des participants des copies appropriées, mais il ya
eu des corrections faites sur le terrain dès que nous sommes arrivées à Lisala, bref la
machine à notre disposition n'est pas capable de faire plus que ce dont nous venons de
en plus Mr GARRIGUE, a rencheri en disant que ce sont
rapporter vos comptes sur les fonds de
ation, ces ONG n'étaient pas en possessions

vous donner comme copie
les ONG qui ont la tâche de vot
devéloppement, mais durant la sensibili

Ë
de toutes les données,de toute les façons, ces tableaux sont remis aux présidents de
deux Gpt afin de revoir leürs besoins pour en discuter demain le 04 Août 2011
Pour l'année 2005 dont vous parlez, la société conformément à la Loi nous sommes
obligés de revoir à partir de 2008 jusqu'à ce jours et pour les jours à venir, mais je ne
crois pas que la SODEFOR ait éxploité illégalement dans la forêt de Ndeke, Mr
GARRIGUE a demande à la population de Ndeke d'apporter des preuves si la
SODEFOR a exploité illégalement sa forêt , au cas contraire il ne il pas normale
de parler de coupe illégale surtout pour un Sécrétaire Acadeniique Qui connais bien la
signification du mot illégal.
Mr l'A.T a remercié les participants de leur attention accordée et leur a demandé
d'oublier les passés, car dit-il que sur base des nouvelles données que nous devrions
nous unir pour l'interêt de devéloppement en R.D.C

se!

Le modératur Mr Maurice MOKEMBI a cloturer la reunion en souhaitant à tous les
participants une bonne soirée et chacun a reçu son perdiem pour la deuxième journée.

MERCI

Le Sécrétaire Rapporteur

Pascal EBITI

237 ‘asie T 'neSinq I ‘Saqe1/S2ueG ST . 85582 1Ed ‘87 O6 PR |

Sajo1 us ainpiaAno ‘dp ua s8euuoJe|d quauip juawaned ‘inaugixe 33 inauaju! 28essida19 ‘sgope sanbuq : sUosIEUU ‘ajueS 2p S813U39 ‘53,023 UOINIJSU0D\ /

. ie KZ
£S3 LE
000 008 : 000 OT 0057 000 vE 1995 | 00S ST 000 ÿE 000 3 | s 182103 xud \
+
000 | 005 8 0007 | 0007 | 000 21IBHUN XHd \
007 € z | € o xneyoL :
Es Î T4
k + - l
Î
—— —_—— i
L 1 L _ | ogoëur
I I epoquesog
ï T I | ï OIBqN
T L eligog
I nguesog
s sedinbs sodinbs Sasse1 aadinba n°
l L : L Jajijiqeuas | auesuadsip
211BJISISAIUN sa sinassaJoid sasse[> Sasse|> 9 axewud sasse|> as
SUOSIEN e aques Jarues a8elIA
opmo,p [snouuosuos]| sopayes |9 onepuosas| z soie S21039 9 aueuid k 2
2p 2199 2p duo)
sasinog 21093 2/093 uol)9Joy 21097

€O/ET FILNVUVO VTIMA INIW3dNOUO 11 HVd STIONVN3Q SIHNLINYLSVHANI S1Q LNOD

%SL 8p JuUaWSnalaId ap xne} Un 9818 JueueBeuaUUE,p SSJIEJUSAUI SP NO ja Uoy2adsoid e] ap sanssi saauuoq

AONNINHON

NNES9 VONvVA

Oëva] ll

3BOWIL3

373ivl

rv1

10X9N310

VZON VII

no:ig [l

VN3SvO

pe

VONTIS |

Oxv

VINVLL

VIOLIHOL

OdiS

ITa3dvS|

nova]

isvoiñ

IHONOT LL

feat te {slt lolo le lolo folles falalalale

OdtSO

OHOù

1013819

3ONO3 3SS08

AIV19 3SS08

VONVINOS

<lselelslsts

LE6 1

AHONINV]
VISONHOHAV

Bye DEGE B20P
aorueuon | negue soeuns soeuns soeins mou |
! L \vIoL ELoZ 2102 LLOZ ton E
JUEJUOW
E owv zow Low
COTES vivsr1 ECTONICEEN
EOIEZ : nue eIOMG … ININIdNONO VIVaNOu LOIHLSIQ

VIVSIT EO/EZ FILINVHVI SITIINNOISIAIHA SNONNSBIHINON S3Q 1N97V9

1Tt 28

prs 6 69v € SIS L 205 L Z8S ETAXA SvS L ŒLZ OZ L E8Lt

VIOL

AONNINYON

NN VONVA

OùvA

AONIL3

co
fi
‘|
co
(M
o
&
Lo
o
(I
a
o
&
w
lo
Ka
g
œ

331)
vi

ms

T10OH9N3AO

folle [eee falalaloules

co fe

VNIL

VIOLIH91)

Oais

REA

HNnoGvd

Hi ET

IHONOT l

LL

[= OdISOX

leo

A01381G

39NO3 35508

HIW19 3SS08 ‘

VONVWO8

gu
IEIO) UEJUOIN nes us
IUEJUON

Lea

VIOL |ÿc 2018 | ZZ 2018 | 61 9018 | 21 9018 | SL 2019 | LL 2018 | OL 9018 | 69014 | 29018 | € 2018

3HONINV
VISOWHOË AV)

1E19/8LULU09

esse)
WON 1

00 equoBn
CO/EZ

1n8)98S v1vsi
anue129 VIVINON
V1VSIT EO/ET ILNVHVWO OLOZ IUIWII930 - 8097 IYI0190 SNOILNIIMINOD S3Q 1N97VI

= —

ECTONNTEN ii

19141SIQ

ki
000 0 | ejeMg uaLuadnoin : 8907 Sindap uolesI}221 3p SANOD US }2.S2251|P91 S31NPNIJSPIJU [2301 3 |
_
000 €z Sino> US SainpnASe JU) [8JOL
000 € Wu s's x ui /] pxneneil|  IIOZ-0I0 giues ap snus)| oques \
000 LT wusxu tv| SAUBSSIUI XNEAEI] | TIOT-OT0T nesing + S3552j2 9 21PPUOIOS 1033] oqour
000 € | wWSSxi il gueseiuy vrenei| TIOZ-OTOZ alues ap aus)| esad3l \
T
1909 suoIsuauuiq | 1e13 uoiPni}SU02 sauuy seanponaseijui,p SdAL  88elA
ejomg juawiodnoun ‘€0/€7 anUeIeS e| suep Uonesije94 ap s1n02 ue sanbILUOUO23-0120$ SUOIJESIE9A SAP 3213

000 ZT sagsije91 efap Sainjonijseiju] [PO
0007 ui GX LU Zt ejeuuoneisdo ‘sodinba ‘aauluo] | 6007-8007 neainq + S25$2j2 9 a1ieWuH1d 2[023 oqo8ur])

00) Suolsuauuiq RLDE] uol}n1}5U02 aauuy sainponaseijui,p adAL a8e|IIA Se

ejomg juowuodnoi) ‘£O/€7 anue1e8 e] sup Sa2si[291 SanbiWOUO29-0120$ SUOI}PSIPIA S9P 123

2 ‘agope sanbliq : sUosIEU ‘ajueS ap S31}U22 ‘S2/022 UOIDNJ}SU0T \ À

006 ÿEt I sainpna}seijui [2301
oc or 900 0€ l Coc 97 | 0058 000 18305 XEd |
000 0€ 00S & 005 8 00 SHEHUN XHid
H ; 5 i ; ë T a
I I I OBuopuoln
É T
T Œ
L E
sadinba
uolp)uoyninu sinossayoid | 2110729491 u SaileWu11d 21023
TE (8 SolOL 911PPUO29S saneunud
e ourpeuu T[nauuosuoi]|  oeiaziy a1ioypne T uoneli|Iqeuoy arc
l

€O/ET HILNVHVO JHION LNINIdNOYO 11 HVd SIIONVWIQ SIHNLINHLSVHINI S3Q 1NOD

EL
%SL 8p JuaSnSISd 8p xne} Un 2848 JUSWISBEUIUIE,P SSJEJUBAU SP NO/ j8 uonoSdSOId e 8p SanSS! sEuuoQ

NAONNINHNN

NNHS VONVA

OùvA

ON

3131
+ NvL

10Y9N3A0)

ZAOIN

VZONYI VI

10119

VN\38va

VONENS)

VONIIS

v101

VWVIL

vi01iH91

ITAvS

HNOGYd

ERRREESSeE]

#1v]19 3SS08

VONVNOS

wfsl<ieleletsle{ls {shell ls {se {ololololololo lolo fallait

3HONINY
VISONHOË AV]

8cO+
1810} }UEJ}UON eu ne VIOL ts 18191809 LION 2sse|)
$ ue Juejuo ÿLOZ |
pv Ovv
0%0Q equoBN 1n8128S V1VSIT 34014431
CO/EZ anueleo) 2H2PN  IUatuadnoig VIVaNON 1LOIH1SIQ

VTIVSIT EO/EC FILNVHVI SITIINNOISIAIda SNOIINBININON SIG 1N971VI

f
Annexe 09

Plans

Chronogramme

Coûts

Fond de Développement Prévisionnel
Routes

AAC
sassep9
és

euepuoses 31093 *

l
| : aneuud 81093

911eWu1d }9 a11EpU099S S31099 9dA} ue]d
6IT

. 4 [ T :
we | ele6eje |
| Lu SSieU) Z
nesinq |
LL 38,814 np neaing uondesoy
1 D
uGz |
| sasieu2 £
ejqe] epueif |
sinossajoid Sep ajjes
LA l l l
T T L
+ #4.
ug

edA sinassajoid sap ajjes

aun,p ue]d
a
: La

4 T T T T RE T
l
| L
| u£ lUaW2U2n0098,p aleS / \ uoneynsuoT | —
| / \ |
L / \
| | |
| | =
us | | È"
À
| ù
WE RE aiquieus F \ Al En
12099 |
+ / \ ru
Î Î ; |
Y } } î î
5
+ >< ré v
u£ uz Wu =

odA) auesuodsip un,p uej4
| | L |
|
Î u -
1 Î
+—— : l l
| | | | | | | | |
| Î nl Î Î :
| | | | Î
H 5 Î | | | Î | Î Î
—
| | | | |
| | | l Ï
À i i H | ! | |
| | | l l l |
| | | | |
H T T ul t t -
Ï Î l
- L |
k = + i
| | |
+— —
| |
En : T Î
; | | | |
1 ie
L | | | |
| | | | Î : Î Î
F 1
| |
|
= |
| un |} 11]
| T
L : . |
_ 2 L l | _ sonbliq e soynous UOSIBIAIT |
| | | Î | (0GZ 9p SaUDUP A) $2]01 UOSEBIAL
ME [user | 1 ob line Int Dunse funsz [um fins [ins lin] n f — -
Te - |
10e __ cro L TEOc _ <LK

91967 62

00'05/

S2/099 z 1n0d J}e1Nde22}

007 00€ Se veuo (”spuob] S2JIEIES 12}0} SnoS
saines) aHe|lEouInD
SE I —
res 1 3:
7
0S 0 007 0056 soo 100 quiof-sAn09 sapanbeg
CZ'SEz 09 06€ &190 LA 8z90 See etes
o0ose | geco | 2: gr0'0
Î l md i seuod inod sayoueld
; oz - LL
Î il nbejdaquos
8 07 8P Snoj9) à
a Op 3p SnoI9) Se
CA = 08 Sp Sn0j9 SUOSEU SJEIES à
Le > 08 8p Sn0j) uoSeu adinb2,p jeu SJIEIES.
ea = 00! 8P snoj9) SIMIIED
Ov = 92+ SP Sn0j9, SiSISINUS WU 8iqUUON
L4A = ! 0SL Sp snol9) SeISINUSUU Jeleuunol 109
= —+-— EE — H
D0'vr: er H . Î H É JBISNUSL }3U5 SJOUON|
00 C8S CXZ (4 WU € 8p Sa) J8ISINUSU JU) J81jBUInoT 1109
00 000 8 0091 00S SIL ui € 8p Sao sinof 8p 81quioN
00 006 00+ 09 : CTEZS 2Bessideis juauuo) suoSeu aJquoN
00002 L 00'SL 08 By 06 es JUS WSAEG Jeu
00 006 00S4 09 = BAOG ES | UOHEPUO} JUSUIO 3HEIOU 1000)
os 2e 00 0€ 0Spz 00k 005 400 100 ebeuuojeid suosnau) 3U9 SIQUON
00 10p & 000€ | 0985 082 005 100 100 EE) EVENT)
00 01 € 5 ova 008 SLO 50 0 sBureyseg snorepaquon]
eqno | aiquon [inanBuo | inossiedo | inoGuer auun sonoweieg LL
S21N91H9IXE SOINJIUINO} 09 SOIIES 1n09 ——-
0095  aoeing 1 009 ineGie u  008b nBUOT

(o118pU039s + anewund) 521099 z siA9q

6/9 TN

98'21VT EEE

98'2L2 L S2inel19}xe S8IN}UINO 4
0009

SOIIEJES JN09

Jpenidessy

0062 00'52 ot - Wepoy “eimues) eu
000€ | eyun sejqe1
0007 | ÉEME]
0052 1 Sesieu
900 = — neang
= :
D0'0ZL 00 | } SEnbug
os0+ | 0006€ | 0£00 Lx 005 S0'0 100 . SJANCO seyenñeg
- : H F t ETRETT
0885 | 8810 0 ! ol 8250 seseus4 inod parts
ovL oo0se | vez | v's al 5700 suun Suod Anoë seu
! k Wu
940 ere ozt : sine4 puoye|d Senbardenuos)
E CE 07 : Ts 08 ep snoja
DS LE 07 G 5x CERLE
OS 05 | E = 5x 001 8P Sn0j9
| SLE 0Sz | Œ È ! 5x I DZ! ep snol) SISISINUSLU SIQUON
Î 5 Î É _! g'€ H = ! Ï l 9SL 8p Sno[9 Sisisinueuu J8leuJnol 1009
Î 0 Î - 810} 2p SN0) J8ISINUSLU JU SJqUUON
0062 0S'+L 0% SIBNES | ui ç ep Salaire J8ISINUaUU J8U9 181/BUJnOÎ }N09
00 08> 00 91 u 0'0€ = SI0L u € 8p Se[Q1 Sinof ep eJquuonN
0009 006t 0+ # x 0 es queuusned jus) SUoSELU 8JqUiON
00'0€ 00 SL ca = Bx 05 °es UOI}2pUOJ JUSUUIT suoÿeuu Jaijeuinol 1109
; u eBeuuojeid suoineuys suoÿelu JeU9 SIqUUON
SUOIASUD uoSeu Jeu 181BUANOÎ 109
sBuieyseg Sinof 3p 31qLuoN
sun: xHig 21quoN [inonBuo7 | inossiedo | inoBie] sarjauueie4

Sa1n0H9X2 S21N}IUINO} }n09

SauIeIeS n09

au 000€ sens u 00'G inebir] tu 00'9 inanbuoT
edA sinossajoid sop ajjes sinoq
O7

98'/E/E J2HueU [EJOL

9'zL£z Sanal2ixe Sa/nyU1NnO+
00'GZbL

SSIEJES 1009

Jyemnidessy

k - Jepo. du
00 001 k : Weoy ‘sain11es) auelIeounD)| |
000€ 0064 é d gyun sejge1
00'02+ 00 0€ gun
00 00! | oo0s . + SYUN
005 | 050 ue | 5
0008, | €00 ET
0S'éi Î O00S€ 00 S 50 0 Î i00 ! us
: eu) 8200 .
| 9 e| Sr00 un seuod inod seul
Î il
oc n
z :
€ rs
€ - di TEELS
(3 [ OcL ep snoj9 SJaiSiINUeu 2JQUION
ns 0SL 8p snoj9 SiaiSinuau J8jeuinol }109)
5 = 891 8p NC JSISNUSUL JSUD SIQUON
G LU € 8p SaJaeJ JaISINUSUL Jeu JaleunoT no)
ia Î die sp Sol
9 É BX 06 es queuuened juetuis SU0SEUI SIQUON
£ = B3 05 es UOHEPUO} JUS SuoSeuu J8EuINol 1109
6 00€ 200 210°0 au ebeuuojeid SUOIASUT SUOSEUI J8U9 SIQUON
[4 00 SUOIASUD UOEUI J8UD J8IEUINOT 1009)
0c Ë sbuieyseg sinof 8p 81QUON
eyun xug 81quon [inanBuo7 | insessiede | inoBie] soneueieg

Sainal9}x2 Sa1NJUINO} }N0D Sa11EJES 1n09

008 ÉRITIRIS tu 009 inaBie] wu 00e inenBuo7 Le
edA} ouesuodsip siA9Q K—

È 4
sap ajquuasus,] 132UeUI ap juayjauad je sainaliodns jUa10S 522in0S5a4 sa] anb 1a19ae,5 xn2d

DVY 531nn} ap ins saapnduui }U31P12S Sa1leJU2paDxe SaSUSdaPp Sa] 211P1}UOD SE2 2] SUP
*S31NJ9N1Se AU

JJ1p aun a3sixa ||

7

‘DVY sep uoneylojdxa Ua 3sILu e] ap ainsauu € 33 np ny
“($ 0€9 It} sjeuuoisiasid sn02 sa] 8 ($SN 000 ££) SajjauuoisiAgid S821N05521 53] NUS $ 67Y 8 ap aU2IS

ÿ
RE TS
09€ IAINS AR
0 SE DSjo1 SSINNUISESJUI 53p
TOZ £€ : jai sajpeuuoisiagid sa2ueA3pay
AN
Re
L \
S—
007 9€ sainpnasesyu: eo] LÀ
Î 000€ : | - - T - - | - Î : T —E103 xiid |
j
pOIT l | 000S 00S £ 000 € | O00€T 065 8 000 ZT - | 348iun Xlid
Î —+— l T H
OGDE | 0 | o | 0 | ] | 0 | F] | xne101
+ L = -
| a | o8uopuon|
… Î nqopog
| l EU
PF a TT D | a ES — ul :
| UOPN
| ajjant | in sadinbs sadinbs LL
spmap | | uonpuoynpnu sdinbs sinassayoud | anopapeiu ‘ |
TE (8 S2101 52014 3HPPUOI9S saewnud | RIT
s251n0g ÉTOEAN anoppne [ sep aqes [oneriqu
e ounpeu 21027 3/09

À
TIOT 10 IT “PSPUYSUI

0002/€0/G0 nP 66/61 39 0002/€0/S0 NP 85/61 JeSpue7 Sebeuu] 601n0$

ÉTRCEM
FÉTTEM
OGC 2102 SW
RON 1508 JW

varmiies mur PJ

esse aoû A7

nos nessoy

nan

10 np uogednxQ
vire

mimruviann ©]

epuejepl

elopunx0g

O0s2

az

ejeSI7 - CO/£Z JueweuuoisiAo1ddy,p ajueies

ÿLOZ-LLOZ Uoneylojdxe,p ajjeuorsiAg1d aue9

oBuo) np 2u0120m2ç 2n br qn dy

Annexe 10

Programme prévisionnel d’éntretien
Programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques

Nature et coût des entretiens

Routes :

Pour Les routes d'exploitation, l'entretien est de la responsabilité du concessionnaire
forestier

Pour les routes de désenclavement, l'entretien sera assuré dans La mesure du possible
par des travaux de cantonnage assurés par Les populations riveraines

Ces opérations de cantonnage seront effectués les jours de salongo promulgés par
l'autorité responsable

Infrastructures de santé et éducatives

Les différents bâtiments seront chaulés et repeints tous Les deux ans

Nature Unité

Chaux Kg

Latex “ke
Ecole de 6 [Peinture _ Kg

classes Pinceaux; brossqunité

Main d'œuvre |jours

Total par
Chaux TRE
Latex 7 ÎRe
Salle des [Peinture |KE
professeurs Pinceaux, bross unité

Main d'œuvre [jours
Total salle des professeurs 192
Chaux Kg

En ce qui concerne le matériel équipant les écoles, il faut prévoir :

Remplacement des tableaux tous Les deux ans soit : 6 x 20 $ = 120 S

Remplacement en moyenne de deux bancs par an (cassés) soit : 2 x 30 $ = 60 S +

f }

Latex Kg
| . Peinture Kg
Dispensaire Pinceaux, brossqunité 7 T8 16
Main d'œuvre | jours h EL Ut on 3], 45 4 >
Total dispensaire 208
Annexe 11

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels
Exercice par la Communauté Locale des droits d'usage
traditionnel

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage
à respecter l'exercice par la communauté locale des droits d'usage forestiers lui
reconnus par la loi notamment :

- le prélèvement du bois de chauffe et sticks pour la construction.

- la récolte des fruits sauvages, chenilles, escargots et champignons

- la récolte des plantes médicinales . A

- la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.
1° Prélèvement du bois de chauffe et sticks pour la construction.

La SODEFOR s'engage à garantir l'exercice de ce droit dé la manière suivante

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession

Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la SODEFOR, à l'exception des souches

elles-mêmes

b) De même, la communauté locale a le droit de couper paur besoin de construction,

tout stick, sur toute l'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours.

d) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures

activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone

affectée au développement rural.

Cette zone comprendra les défrichements actuels ainsi qu'une partie des forêts de

terre ferme re

Dans ces zones, outre les activités agricoles, les ‘communautés locales pourront
aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication de

charbon de bois (makala) où à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones
en cours de défrichement, en concertation avec les populations et avec l'accord

préalable de l'administration forestière.

e) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le

plan d'aménagement, en cours d'élaboration prévoira, 3 séries :

- La série de conservation qui garantit la protection de zones à haute valeur
écologique ;

- La série de protection des zones sensibles : corricors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion. ;

- La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

Dans ces 3 séries, hormis le bois mort, tout prélèvement est interdit

2° Récolte des produits forestiers autres que le bois: fruits

chenilles, escargots, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la
SODEFOR s'engage à mettre en place une équipe socio-économique qui aura pour
mission d'établir, avec la Communauté locale, la liste des produits forestiers autres
que le bois d'œuvre.

Il s'agira en particulier :

- de produits forestiers à usage alimentaire (fruits, chenilles, champignons ...)

- de produits forestiers à usage médicinal (feuilles, écorces, racines ..)

- de produits forestiers destinés à usage artisanal ou service (feuilles, lianes, tiges...)

b) Après identification de ces produits, l'équipe socio-économique définira, avec la

Communauté locale des règles acceptables (périodes, distances, de récoltes etc...)

AT î

me

permettant à la Communauté locale d'exercer pleinement ces droits, sans toutefois

gêner la SODEFOR dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la SODEFOR s'engage à garantir à la
Communauté locale l'exercice du droit de pêche et de la chasse coutumière, sur

toute l'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d'une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces

menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du

Comité de Gestion la liste des espèces animales qui ne peuvent être chassées.

c) En tout état de cause, la SODEFOR interdit à ses agents et à ses véhicules le
transport d'arme de chasse et de viande de brousse.
d) La Communauté locale s'engage à signaler toute personne qui s'adonne à la

chasse où pêche illégale dans la concession

